Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims amendment filed on 03/10/2020 OK to enter. Claims 5 and 27 are currently under examination. Claims 1-4, 6-26 and 28-32 have been cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph E. Wrkich on 03/12/2021.
The application has been amended the claims as follows:
Claim 27 (Canceled)                
Allowable Subject Matter
Claim 5 is allowed.
 Bradley et al. (Decompos. Organometal. Compounds Refract. Ceram., Metals, Metal Alloys, Proc. Int. Symp. / Decompos. Organometal. Compounds Refract. Ceram., Metals, Metal Alloys, Proc. Int. Symp.Volume and Issue Number: Pages: 119 – 129).
Bradley et al. teach chromium (III)(OBu-tert)3 compound as the instant claim.
 However, neither Bradley et al. nor any prior arts of the record specifically teaches or suggests a catalyst compound comprising Cr(OPh(tert-Bu)2)3 (CAS#2227395-34-6) as per applicant claim 5. Therefore, the claim 5 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/YUN QIAN/           Primary Examiner, Art Unit 1732